,   .




                                     The Attorney             General of Texas
                                                           MSY 13. 1982
    MARK WHITE
    Attorney General

                                   Honorable Mike Driscoll                      opinion        No. MW466
    Supreme Court Bullding         Harris County Attorney
    P. 0. Box 12549
    Austin. TX. 78711- 2549
                                   1001 Preston, Suite 634                       Re:     Construction        of   article
    5121475-2501                   Houston, Texas    77002                       3930(c),V.T.C.S.
    Telex 9101374~1357
    Telecopier 51214750286         Dear Mr. Driscoll:

    1907 Main St., Suite 1400
                                         You ask a series    of     six    questions    concerning         the proper
    Dallas, TX. 75201.4709         construction of article 3930(c).     V.T.C.S.,   which provides         Ln pertinent
    21417428944                    part:

                                                  Section 1.      (a)    Each legal paper offered     ,
    4824 Alberta Ave., Suite 180
                                              presented    to a county clerk and county recorder
    El Paso. TX. 799052793
    915/633.3464                              for   filing     or for recording       other   than fees
                                              authorized      In Article     3930(b),    Revised   Civil
                                              Statutes     of    Texas, 1925, should          meet   the
    ,220 Dallas Ave.. Suite 202               requirements specified      in Subsections    (b) through
    Houston. TX. 770028986
    713m5Oa55.
                                              (g) of this section.

                                                  (b)    A page Is defined as one side of a sheet
    605 Broadway, Suite 312                   of paper,    no more than 0% Inches wide and 14
    Lubbock. TX. 79401-3479                   inches long, of sufficient      weight and substance
    SOSi747.5239
                                              that printing    or typing or handwriting     thereon
                                              will not smear or 'bleed through,'     and the paper
    4309 N. Tenlh. Suite S                    shall be suitable    otherwise for reproducing   from
    McAllen, TX. 79501-1885                   it a readable record by photocopy or photostatic
    512/5&2.4547                              or microphotographic    process or processes used in
                                              the offices   of county clerks.
    2w MaIn Plaza. suite 400
    San Antonio, TX. 73205.2797                   ....
    512l226.4191
                                                 (e)    Names shall be legibly         typed    or printed
    An Equal Opportunity/
                                              immediately under each signature.
    Affirmative Action Employbr
                                                  (f)    All photostats,     photocopies, and other
                                              types of    reproduction   shall have black printing,
                                              tYping t   or handwriting     on a white background,
                                              commonly   known as positive    prints.

                                                  ....




                                                                 p.   1626
Honorable Mike Driscoll   - Page 2   (MW-466




               sec. 2.    (a)   The filing fee or recording fee
          for each page of a legal paper which is offered or
          presented for filing    or for recording to a county
          clerk or county recorder and which fails        to meet
          the requirements for,     or which is deficient     in.
          one or more of the items specified     in Section 1 of
          this article,    shall be equal to twice the regular
          filing    fee or recording:fee   provided by statute
          for that page.

     You wish to know whether the county clerk of Harris County should
charge double the filing  fee as provided in section 2 of the statute
in each of the following factual situations:

              a.  For a page of an exhibit,    attachment or
          rider attached to a legal document which exhibit,
          attachment or rider bears an original     signature
          which does not have the name legibly       typed or
          printed immediately under the signature.

              b.    For a page of an exhibit;  attachment or
          rider which is a photocopy and is attached to a
          legal   document which bears    a photocopy   of a
          signature   which does not shave the name legibly
          typed or printed immediately under the photocopy
          signature.

              C.    For a page of a legal document which bears
          the signature    of a corporation    with the name of
          the corporation    printed or typed and gigned by the
          president    or other officer   ,thereof,  without the
          name of the president      or other officer    signing,
          printed immediately below his signature.

              d.   For a page of an affidavit which bears the
          signature of the notary public without the notary
          public’s  name printed or typed immediately below
          the notary public’s  signature.

              e.  For a page of a legal document which bears
          an acknowledgment without the notary public’s  name
          printed or typed tiediately  below his signature.

             f.    For a page of a certified        copy of a
          probate proceeding from another county    which bears
          a photocopy of a signature of a judge     without the
          name of the judge printed    or typed     immediately
          thereunder.




                                 n. 1627
.   .



        Honorable Mike Driscoll          - Page 3      (MW-466)




        We conclude that the county clerk may not charge double the filing fee
        in the first,  second, and sixth factual situations  you present.  The
        county clerk,  however, should charge double the filing     fee in the
        third, fourth, and fifth factual situations.

               Your principal       concern centers on the requirement advanced in
        subsection     (e) which provides that "[nlames shall be legibly         typed or
        printed immediately under each signature."             (Emphasis added).    There
        is no direct         authority     on point,   and the statute     is reasonably
        susceptible       of   two constructions.        Under one construction,       the
        requirements set forth in section 1 apply not only to each page of a
        "legal    paper offered        or presented    to a county clerk      and county
        recorder    for filing      or for recording"    but also to each photocopy or
        rider   attached      thereto.      Under this reading,   the requirement     that
        names shall        be legibly      typed or printed     immediately   under each
        signature would be imposed upon photocopies             and riders   attached to
        pages of legal papers as well as upon normal pages of legal papers.
        It is our opinion,        however, that a more reasonable construction      would
        impose the subsection         (e) requirement only on a page of a legal paper
        on which a signature            is affixed,   not on a photocopy     or a rider
        attached     to a page.           We have two reasons     in support     of this
        construction.

               First,    the intent of a statute must be found in its language and
        not elsewhere.       and its interpretation          must be such as its words in
        their plain sense fairly           sanction and will clearly          sustain.    Railroad
        Commission of Texas v. Miller,               434 S.W.Zd 670 (Tex. 1968).               Terms
        which are not defined in a statute are to be given their plain and
        ordinary meaning, and words defined in dictionaries                     and with meaning
        so well known as to be understood by a person of ordinary intelligence
        are not to be considered            vague and indefinite.           Floyd v. State, 575
        S.W.Zd 21 (Tex. Grim. App. 1978). appeal dismissed,                         442 U.S. 907
         (1979).     See also Sanford v. State, 492 S.W.Zd 581 (Tex. Crim. App.
        1973); City ,of Naussau Bay v. Winograd. 582 S.W.Zd 505 (Tex. Civ. App.
        - Bouston [let         Dist.]     1979, writ      ref'd    n.r.e.).       Subsection      (e)
        requires      that names shall be legibly             typed or printed         immediately
        under each signature.           One "signs" a document when he writes or marks
        something on it in token of his intention               to be bound by its contents.
        Delespine      v. State,      396 S.W.Zd 133 (Tex. Crim. App; 1965). cert.
        denied, 384 U.S. 1019 (1966).             rehearing denied. 385 U.S. 893 (1967).
        To "sign" .an instrument or document is to make anv mark uoon it in
        token of knowledge, approval , acceptance,               or obligation,      and the sign
        thus made is a "signature."            Bustillos    v. State, 213 S.W.Zd 837 (Tex.
        Grim. App. 1948).            In the case of a photocopy.                no signature        is
        affixed.       Rather,    the’ photocopy,        a6 a "picture"          of a document,
        contains     a representation        of a signature.       not the signature        itself.
        Therefore,       properly      speaking.     a photocopy         does    not    contain       a
        signature,      but rather only the representation           of one.




                                                p. 1628
Honorable Mike Driscoll     - Page 4     N-466)




       Second, the maxim of statutory      construction      long recognized in
Texas, "expresslo    unius est exclusio      alterius",     signifies    that   the
express mention or enumeration of one person, thing. consequence. or
class is tantamount to an express exclusion of all others.                State v.
Maurits-Wells    Company, 175 S.W.Zd 238 (Tex. 1943); City of Dallas v.
Yarbrough, 399 S.W.Zd 938 (Tex. Civ. App. - Dallas 1966).              We construe
the statute to set forth requirements in subsections              (b) through (e)
for legal pages of legal papers.        Photocopies     are governed solely by
the requirement of subsection      (f),    and riders      and attachments are
governed by subsection      (g).  We    now  turn   to    the   specific   factual
situations   which you raise.

       In fact situation   "a" we construe the subsection  (e) .requirement
to apply to pages of a legal document, not to a rider or attachment.
Therefore,    the county clerk may not charge double the filing      fee in
factual   situations   where the rider or attachment fails    to contain a
legibly printed or typed name under a signature.

       We turn to fact situations   "b" and "f."  In both situations,  the
"signature"    which does not have a name legibly        typed or printed
underneath is a photocopy and a representation      of a signature rather
than a signature      per se.     Therefore, we conclude    that,  in such
instances,   the county clerk is without authority to charge double the
filing  fee.

      Finally,  the statute clearly empowers the county clerk to charge
double the filing    fee in factual     situations   "cu. 'Id". and "e".      In
factual situation   "c", it is manifest that a corporation         cannot affix
a signature to a legal paper.      It is equally manifest that any legal
paper signed by a corporate      officer     on behalf of a corporation       is
required    to have that corporate       officer's   name legibly     typed or
printed underneath that signature.         It is also evident that notaries
are required to print or type their names beneath their signatures.
both on affidavits      and on legal     documents which bear a notary's
acknowledgment.    We note that article      5954. V.T.C.S.,   already imposes
such requirement on legal documents bearing a notary's acknowledgment.

                                  SUMMARY

               A county clerk,may not charge double the filing
           fee in the following      factual    situations:     (1)
           where a page of an exhibit,     attachment, or rider
           attached   to a legal document bears an original
           signature but fails    to contain the name legibly
           typed or printed immediately under the signature;
           (2) where a page of an exhibit,         attachment,   or
           rider which is a photocopy attached          to a legal
           document bears      a photocopy     of. a signature
           immediately under which the name is not legibly




                                        P.   1629
    Honorable Mike Driscoll    - Page 5        (NW-4661
.




               printed   or typed;  and (3) where s page of a
               certifisd   copy of   a probate   proceeding   from
               another county bears a photocopy of a signature of
               a judge immediately under which the name is not
               legibly printed or typed.

                    The county clerk      should   charge double        the
               filing   fee in the following      factual    situations:
               (1) where a page of a legal document bears the
               signature of an officer     of a corporation     signed on
               behalf therefor     immediately under which the name
               is not legibly printed or typed; (2) where a page
               of an affidavit      bears the signature of a notary
               public   immediately under which the name is not
               legibly   printed or typed; and (3) where a page of
               a certified     copy of a probate       proceeding     from
               another county bearing a photocopy of a signature
               of a judge immediately under which the name is not
               legibly~ printed or typed.




                                                  MARK        WHITE
                                                  Attorney   General of Texas

    JOHNW. FAINTER, JR.
    First Assistant Attorney    General

    RICHARDE. GRAYIII
    Executive Assistant   Attorney   General

    Prepared by Jim Moellinger
    Assistant Attorney General

    APPROVED:
    OPINIONCOMMITTEE

    Susan L. Garrison,    Chsirman
    Jon Bible
    Rick Gilpin
    Patricia Hinojosa
    Hargaret McGloin
    Jim Moellinger




                                                p. 1630